The State of TexasAppellee/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 11, 2014

                                           No. 04-14-00158-CR

                                         Alejandro RODRIGUEZ,
                                                 Appellant

                                                     v.

                                        THE STATE OF TEXAS,
                                              Appellee

                       From the 290th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2013CR5834
                               Honorable Melisa Skinner, Judge Presiding

                                              O R D E R
        The trial court’s certification in this appeal states that “this criminal case is a plea-bargain case,
and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the
punishment assessed did not exceed the punishment recommended by the prosecutor and agreed to by the
defendant. Therefore, the trial court’s certification accurately reflects that the criminal case is a plea-
bargain case. See TEX. R. APP. P. 25.2(a)(2).
        This court must dismiss the appeal “if a certification that shows the defendant has a right of
appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v. State, 182
S.W.3d 675, 680 (Tex. Crim. App. 2006).
        Therefore, we ORDER that this appeal will be dismissed under rule 25.2(d) of the Texas Rules of
Appellate Procedure unless Appellant causes an amended trial court certification to be filed within
THIRTY days of the date of this order showing Appellant has the right of appeal. See TEX. R. APP. P.
25.2(d), 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110
S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).
        All other appellate deadlines are SUSPENDED pending further order of this court.


                                                           _________________________________
                                                           Patricia O. Alvarez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 11th day of March, 2014.


                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court